DETAILED ACTION
The following is a Final Office Action in response to communications filed September 15, 2022.  Claims 1–6, 8, and 11–19 are amended.  Currently, claims 1–20 are pending.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the rejections of record under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8 and 10–19 are rejected under 35 U.S.C. 103 as being unpatentable over Milden et al. (U.S. 10,360,525) in view of Bersch (U.S. 2017/0180404), and in further view of BELLEGARDA (U.S. 2020/0104369).
Claim 1:  Milden discloses a computing system comprising: 
a network interface structured to communicate data over a network (See FIG. 14); 
a database structured to retrievably store data related to a potential risk event (See FIG. 14); and 
a processing circuit comprising a processor and memory, the memory structured to store instructions that are executable by the processor (See FIG. 13–14) and cause the processing circuit to: 
generate an input text file (See col. 10, ll. 53–63 and col. 11, ll. 15–30, wherein a text input file is generated from an entered event description); 
receive risk enrichment data (See col. 15, l. 59–col. 16, l. 4, in view of col. 11, ll. 15–30, wherein utilities and cost information is received in the process of analyzing the event description); 
generate an affinitized data set based on the input text file and the risk enrichment data (See FIG. 5, in view of col. 11, ll. 15–30, wherein an affinitized data set is generated based on the event description analysis); 
based on the affinitized data set, generate metadata related to at least a subset of affinitized data (See col. 3, l. 31–41, in view of col. 11, ll. 15–30, wherein an event is prioritized according to affinitized data; and see col. 5, ll. 36–46 and col. 6, ll. 4–15, wherein an event is prioritized according to an identified submitter metadata); 
based on the metadata, determine a responsible party (See col. 13, l. 62–col. 14, l. 3, wherein responders are identified according to submitter identity metadata); 
generate an early risk alert, the early risk alert indicative of the potential risk event (See FIG. 5 and col. 8, ll. 36–54, wherein an event card is generated as an alert; see also col. 15, l. 59–col. 16, l. 4, wherein alert notifications are disclosed); and 
transmit the early risk alert to the responsible party (See FIG. 5 and col. 8, ll. 36–54, wherein an event card is transmitted to a responding user).  Milden does not expressly disclose the remaining claim elements.
Bersch discloses functionality to tokenize input text from the input text file into a plurality of tokens (See paragraphs 52–53, wherein log text tokens are added to the log vector; see also paragraph 47); 
based on a location of a first token of the plurality of tokens in the input text file, determine a first word or a first phrase of the first token is not indicative of the potential risk event (See FIG. 2, FIG. 8, and paragraphs 61–66, wherein an unclassified log is parsed into a log vector, and wherein the log vector is iteratively classified according to token positional values using a classification tree, and wherein the classified log entry is evaluated to determine a security threat; see also paragraphs 87–89), 
based on a location of a second token of the plurality of tokens in the input text file, determine a second word or a second phrase of the second token is indicative of the potential risk event (See FIG. 2, FIG. 8, and paragraphs 61–66, wherein an unclassified log is parsed into a log vector, and wherein the log vector is iteratively classified according to token positional values using a classification tree, and wherein the classified log entry is evaluated to determine a security threat; see also paragraphs 87–89).
Milden discloses a system directed to risk analysis of submitted events.  Bersch discloses a system directed to detecting threats using log-based language analysis.  Each reference discloses a system directed to assessing event risks.  The technique of utilizing token positions is applicable to the system of Milden as they each share characteristics and capabilities; namely, they are directed to assessing risks using language analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Bersch would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bersch to the teachings of Milden would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate risk assessment using language analysis into similar systems.  Further, applying token positions to Milden would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Milden and Bersch do not expressly disclose the remaining claim elements.
Bellegarda discloses functionality to tokenize input text from the input text file into a plurality of tokens, each of the plurality of tokens comprising a word or a phrase (See paragraph 250, wherein each token represents one or more words in the processed word sequence).
As disclosed above, Milden discloses a system directed to risk analysis of submitted events, and Bersch discloses a system directed to detecting threats using log-based language analysis.  Bellegarda discloses a system directed to predicting sentiment from textual analysis, including risk sentiment.  Each reference discloses a system directed to assessing event risks.  The technique of utilizing descriptor counts is applicable to the systems of Milden and Bersch as they each share characteristics and capabilities; namely, they are directed to assessing risks using language analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Bellegarda would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bellegarda to the teachings of Milden and Bersch would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate risk assessment using language analysis into similar systems.  Further, applying descriptor counts to Milden and Bersch would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claims 2 and 12:  Although Bersch discloses determining the first word or the first phrase of the first token is not indicative of the potential risk event or determining the second word or the second phrase of the second token is indicative of the potential risk event (See citations above), Milden and Bersch do not disclose the remaining elements of claim 2.
Bellegarda discloses wherein determining the first word or the first phrase of the first token is not indicative of the event or determining the second word or the second phrase of the second token is indicative of the event comprises using at least one of a sentence boundary detection technique, a document boundary detection technique, a sentence boundary disambiguation technique, or a sentence boundary recognition technique (See paragraph 250–251, wherein events are determined using boundary detection/recognition techniques with respect to units of text).
One of ordinary skill in the art would have recognized that applying the known technique of Bellegarda would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 3 and 13:  Milden does not expressly disclose the elements of claim 3.
Bersch discloses wherein the first word or the first phrase of the first token that is not indicative of the potential risk event is a word or a phrase in a particular position in the input text file (See FIG. 2, FIG. 8, and paragraphs 61–66, wherein an unclassified log is parsed into a log vector, and wherein the log vector is iteratively classified according to token positional values using a classification tree, and wherein the classified log entry is evaluated to determine a security threat; see also paragraphs 87–89).
One of ordinary skill in the art would have recognized that applying the known technique of Bersch would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Milden and Bersch do not expressly disclose the remaining elements.
Bellegarda discloses wherein the first word or the first phrase of the first token is a last word or a last phrase in the input text file (See paragraphs 250–251, wherein boundary words are identified).
One of ordinary skill in the art would have recognized that applying the known technique of Bellegarda would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 4:  Milden discloses the system of claim 1, wherein:
the risk enrichment data comprises at least one of an image file, an email, a webpage, a blog post, a social media post, a presentation, an audio file, or a video file (See col. 4, ll. 4–8, wherein risk data is obtained by scanning social media comments or posts); and 
the instructions further cause the processing circuit to, using natural language processing, convert the risk enrichment data to machine-readable text form (See col. 11, ll. 15–30, in view of col. 4, ll. 4–8, wherein the parse component produces machine-readable text for analysis).
Claim 5:  Milden discloses the system of claim 4, wherein the instructions further cause the processing circuit to: 
based on the risk enrichment data, determine a plurality of context-indicative keywords (See col. 11, ll. 15–30, wherein the parse component analyzes words, phrases, and context to identify keywords; and col. 15, ll. 31–33 and col. 15, l. 59–col. 16, l. 3, wherein contextual inferences are made with respect to utilities and costs); 
for each of the plurality of context-indicative keywords, determine a plurality of synonyms (See col. 11, ll. 15–30, wherein the parse component cross-references information, including keywords and synonyms); 
search the input text file for at least one of the plurality of context-indicative keywords or a related synonym from the plurality of synonyms (See col. 11, ll. 15–30, wherein the parse component cross-references information, including keywords and synonyms, with respect to the submitted description); and 
when the at least one of the plurality of context-indicative keywords or the related synonym from the plurality of synonyms is identified in the input text file, generate the affinitized data set, the affinitized data set comprising a risk descriptor determined based on the at least one of the plurality of context-indicative keywords and the metadata (See col. 11, ll. 15–30, wherein the parse component cross-references information, including keywords and synonyms, with respect to the submitted description, and utilizes the results to categorize the description, and see col. 11. ll. 1—11, wherein a risk descriptor category is disclosed; see also FIG. 5, wherein the affinitized data set is presented for triage).
Claims 6 and 17:  Milden discloses the system of claim 5, the risk descriptor comprising at least one risk quantifier (See col. 12, ll. 1–14, wherein the risk event may be associated with a numerical range), wherein the instructions further cause the processor to: 
when the at least one of the plurality of context-indicative keywords or the related synonym from the plurality of synonyms is identified in the input text file (See col. 11, ll. 15–30, wherein the parse component cross-references information, including keywords and synonyms, with respect to the submitted description), 
determine the risk descriptor (See col. 11, ll. 15–30, wherein the parse component cross-references information, including keywords and synonyms, with respect to the submitted description, and utilizes the results to categorize the description; 
determine quantitative information associated with the risk descriptor (See col. 12, ll. 1–14, wherein the categorization manager may associate a category with a numerical range); 
compare the quantitative information to a value associated with a risk context indicated by the at least one of the plurality of context-indicative keywords (In view of col. 11, ll. 15–30, wherein the parse component analyzes words, phrases, and context to identify a category, and col. 15, ll. 31–33 and col. 15, l. 59–col. 16, l. 3, wherein contextual inferences are made with respect to utilities and costs, see col. 12, ll. 1–14, wherein the categorization manager may associate a category of a given risk event with a numerical range); and 
based on the comparison, generate the at least one risk quantifier (See col. 12, ll. 1–14, wherein the categorization manager may associate a category with a numerical range).
Claims 7 and 18:  Milden discloses the system of claim 6, wherein the instructions further cause the processing circuit to: determine a risk score for the affinitized data set, the risk score based on at least one of the metadata and the risk descriptor (See col. 5, l. 65–col. 6, l. 3, wherein a risk rating is generated according to information associated with the description and/or a response to the submission; see also col. 5, ll. 36–46, wherein metadata associated with the submitter’s identity is obtained, col. 6, ll. 4–15, wherein an event is prioritized according to a user rating, and col. 12, ll. 15–20, wherein an overall rating is determined from the risk rating and the priority rating).
Claims 8 and 19:  Milden discloses the system of claim 7, wherein the risk descriptor is associated with a risk severity level and the risk score is based at least in part on the risk severity level (See col. 12, ll. 15–20, wherein an overall rating is determined from the risk rating and the priority rating; see also col. 12, ll. 1–14).
Claim 10:  Milden discloses the system of claim 7, wherein the instructions further cause the processing circuit to: compare the risk score to a threshold; and when the risk score is equal to or exceeds the threshold, generate the early risk alert (See col. 15, l. 59–col. 16, l. 4, wherein automatic triggers are disclosed with respect to alert notifications; see also col. 19, ll. 31–33, wherein threshold tuning is disclosed).
Claim 11:  Claim 11 recites substantially similar limitations of claims 1 and 5.  As a result, claim 11 is rejected for the same reasons as stated above with respect to claims 1 and 5.
Claim 14:  Milden discloses the method of claim 11, wherein determining the responsible party to receive the early risk alert comprises: 
receive a list of a plurality of potential responsible parties (See col. 6, ll. 35–57, wherein a set of responders is received); 
assign each of the plurality of potential responsible parties with a responsibility score (See col. 5, ll. 57–64, wherein responders are associated with a security level); 
determine a risk score associated with the affinitized data set (See col. 5, ll. 47–56, wherein a risk score is determined); and 
match the determined risk score to the responsibility score of one of the plurality of potential responsible parties (See col. 5, ll. 47–64, wherein responders are selected based on risk rating and responder security level).
Claim 15:  Milden discloses the system of claim 11, wherein the risk enrichment data comprises internal loss data or external loss data (See col. 15, l. 59–col. 16, l. 4, wherein costs are an internal loss; see also col. 13, ll. 10–36, wherein quality considerations are associated with monetary losses).
Claim 16:  Milden discloses the system of claim 11, wherein the affinitized data set is generated using natural language processing (See col. 11, ll. 15–30, wherein the parse component discloses natural language processing),
the natural language processing structured to detect synonyms of the context-indicative keyword based on a context of the input text file (See col. 11, ll. 15–30, wherein the parse component analyzes words, phrases, and context to identify synonyms).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milden et al. (U.S. 10,360,525) in view of Bersch (U.S. 2017/0180404), and in further view of BELLEGARDA (U.S. 2020/0104369) and Kelman et al. (WO 2018/222182).
Claims 9 and 20:  As disclosed above, Milden, Bersch, and Bellegarda disclose the elements of claims 1 and 4–7.  Milden, Bersch, and Bellegarda do not expressly disclose the remaining elements of claim 9.
Kelman discloses wherein the risk score is based at least on a count of risk descriptors (See paragraph 32, wherein an event score is determined from word frequencies).
As disclosed above, Milden discloses a system directed to risk analysis of submitted events, Bersch discloses a system directed to detecting threats using log-based language analysis, and Bellegarda discloses a system directed to predicting sentiment from textual analysis, including risk sentiment.  Kelman similarly discloses a system directed to assessing risks associated with selected events using language analysis.  Each reference discloses a system directed to assessing event risks.  The technique of utilizing descriptor counts is applicable to the systems of Milden, Bersch, and Bellegarda as they each share characteristics and capabilities; namely, they are directed to assessing risks using language analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Kelman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kelman to the teachings of Milden, Bersch, and Bellegarda would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate risk assessment using language analysis into similar systems.  Further, applying descriptor counts to Milden, Bersch, and Bellegarda would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623